Case 1:21-cv-04315-RPK-JRC Document 1-1 Filed 08/02/21 Page 1 of 19 PageID #: 5




                             EXHIBIT A
FILED: QUEENS COUNTY CLERK 12/21/2020 02:57 PM                                                             INDEX NO. 724775/2020
         Case
NYSCEF DOC. NO.1:21-cv-04315-RPK-JRC
                 1                   Document 1-1 Filed 08/02/21 PageRECEIVED
                                                                      2 of 19 PageID #: 612/21/2020
                                                                               NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
                                                                                 Index No.:
          COUNTY OF QUEENS
          -------------------------------------------------------------------X
                                                                                 SUMMONS
          KIM YOCHAI,
                                                                                 Plaintiff designates Queens
                                                                                 County as the place of trial.
                                                      Plaintiff,
                                                                                 The basis of venue is:
                                    -against-                                    Deft place of business

          LOWE'S HOME CENTERS, LLC,                                              Deft place of business:
                                                                                 Rosedale, Queens
                                                       Defendant.
          -------------------------------------------------------------------X
                                                                                 County of Queens
          TO THE DEFENDANT:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
          a copy of your answer or, if the complaint is not served with summons, to serve a notice of
          appearance, on the Plaintiff's Attorney within 20 days after the service of this summons,
          exclusive of the day of service (or within 30 days after the service is complete if this summons is
          not personally delivered to you within the State of New York); and in case of your failure to
          appear or answer, judgment will be taken against you by default for the relief demanded in the
          complaint.

          Dated: Mineola, New York
                 December 21, 2020
                                                               SANDERS, SANDERS, BLOCK, WOYCIK,
                                                               VIENER & GROSSMAN, P. C.

                                                               MARK R. BERNSTEIN, ESQ
                                                               _________________________________________
                                                               BY: MARK R. BERNSTEIN, ESQ
                                                               Attorneys for Plaintiff
                                                               KIM YOCHAI
                                                               100 Herricks Road
                                                               Mineola, New York 11501
                                                               (516) 741-5252

          TO:     LOWE'S HOME CENTERS, LLC
                  C/o Corporation Service Company
                  80 State Street
                  Albany, New York 12207-2543




                                                               1 of 5
FILED: QUEENS COUNTY CLERK 12/21/2020 02:57 PM                                                  INDEX NO. 724775/2020
         Case
NYSCEF DOC. NO.1:21-cv-04315-RPK-JRC
                 1                   Document 1-1 Filed 08/02/21 PageRECEIVED
                                                                      3 of 19 PageID #: 712/21/2020
                                                                               NYSCEF:




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF QUEENS
           --------------------------------------------------------------------X
                                                                                   Index No.:
           KIM YOCHAI,

                                                       Plaintiff,

                                     -against-                                     COMPLAINT

           LOWE'S HOME CENTERS, LLC,

                                                        Defendant.
           --------------------------------------------------------------------X

               Plaintiff, by his attorneys, SANDERS, SANDERS, BLOCK, WOYCIK, VIENER &
          GROSSMAN, P. C., complaining of the defendant above named, respectfully alleges as follows:

                 FIRST: That at all the times hereinafter mentioned, plaintiff was and still is a resident of
          the County of Nassau, and State of New York.

                 SECOND: Upon information and belief, at all the times hereinafter mentioned,
          defendant, LOWE'S HOME CENTERS, LLC, was and still is a domestic corporation duly
          organized and existing under and by virtue of the laws of the State of New York.

                 THIRD: Upon information and belief, at all the times hereinafter mentioned, defendant,
          LOWE'S HOME CENTERS, LLC, was and still is a foreign corporation authorized to do
          business in the State of New York.

                 FOURTH: Upon information and belief, that at all the times hereinafter mentioned,
          defendant, LOWE'S HOME CENTERS, LLC, was and still is a limited liability company doing
          business in the State of New York.

                FIFTH: That at all times mentioned, the defendant, LOWE'S HOME CENTERS, LLC,
          owned the premises located at 253-01 Rockaway Boulevard, Rosedale, NY 11422, County of
          Queens, State of New York (hereinafter "the premises").

                 SIXTH: That at all times herein mentioned, the defendant, LOWE'S HOME CENTERS,
          LLC, its agents, servants, employees and/or licensees, operated the aforesaid premises.

                 SEVENTH: That at all times mentioned, the defendant, LOWE'S HOME CENTERS,
          LLC, its agents, servants, employees and/or licensees, maintained the aforesaid premises.




                                                              2 of 5
FILED: QUEENS COUNTY CLERK 12/21/2020 02:57 PM                                                INDEX NO. 724775/2020
         Case
NYSCEF DOC. NO.1:21-cv-04315-RPK-JRC
                 1                   Document 1-1 Filed 08/02/21 PageRECEIVED
                                                                      4 of 19 PageID #: 812/21/2020
                                                                               NYSCEF:




                  EIGHTH: That at all times mentioned, the defendant, LOWE'S HOME CENTERS, LLC,
          its agents, servants, employees and/or licensees, managed the aforesaid premises.

                 NINTH: That at all times herein mentioned, the defendant, LOWE'S HOME CENTERS,
          LLC, its agents, servants, employees and/or licensees, controlled the aforesaid premises.

                 TENTH: That at all times herein mentioned, the defendant, LOWE'S HOME CENTERS,
          LLC, its agents, servants, employees and/or licensees, repaired the aforesaid premises.

                 ELEVENTH: That at all times herein mentioned, the defendant, LOWE'S HOME
          CENTERS, LLC, its agents, servants, employees and/or licensees, supervised the aforesaid
          premises.

                 TWELFTH: That at all times herein mentioned, the defendant, LOWE'S HOME
          CENTERS, LLC, its agents, servants, employees and/or licensees, inspected the aforesaid
          premises.

                 THIRTEENTH: That at all times herein mentioned, the defendant, LOWE'S HOME
          CENTERS, LLC, its agents, servants, employees and/or licensees, leased from another entity and
          occupied the aforesaid premises.


                  FOURTEENTH: That at all times herein mentioned, the plaintiff, KIM YOCHAI, was
          legally and lawfully upon the premises as a patron of the defendant’s business located at the
          premises.

                 FIFTEENTH: That on or about the 10th day of August, 2020, while the plaintiff was
          lawfully upon the aforementioned premises as a patron of the defendant’s business located at the
          premises she slipped and fell due to a slipping hazard negligently created by the defendant,
          known to the defendant before the accident, and allowed to remain on the floor such that the
          defendant can be charged with constructive notice of said condition..

                  SIXTEENTH: That the occurrence at the aforesaid location was caused solely and wholly
          through the negligence of the defendant, its agents, servants, employees and/or licensees, further,
          in acting in a careless, reckless and wanton manner with disregard of patrons at the
          aforementioned premises; further, in failing maintain its premises in a reasonably safe condition,
          in permitting and allowing this plaintiff to enter the premises under dangerous and hazardous
          conditions; the defendant, its agents, servants, employees and/or licensees were negligent in the
          ownership, operation, maintenance, management, repair, inspection and control of the aforesaid
          premises, further, in allowing and permitting same to become and remain in a dangerous and
          defective condition; further, in causing and permitting a dangerous condition to exist and remain
          on the premises, defendant, its agents, servants, employees and/or licensees were negligent,




                                                       3 of 5
FILED: QUEENS COUNTY CLERK 12/21/2020 02:57 PM                                                   INDEX NO. 724775/2020
         Case
NYSCEF DOC. NO.1:21-cv-04315-RPK-JRC
                 1                   Document 1-1 Filed 08/02/21 PageRECEIVED
                                                                      5 of 19 PageID #: 912/21/2020
                                                                               NYSCEF:




          careless and reckless in failing to warn plaintiff of said dangerous condition; further, in failing to
          see that the aforesaid premises was properly maintained; further, in failing to oversee that
          persons who entered the premises were provided with a safe premises; further, in permitting the
          aforesaid to be and remain in a dangerous, hazardous, unsafe condition; defendant, its agents,
          servants, employees and/or licensees were negligent, careless and reckless in failing to provide a
          safe place of egress and ingress to and from the premises; further, in failing to observe, inspect
          and/or correct the aforesaid dangerous, hazardous condition; further, in failing to keep
          precautionary equipment to prevent the aforesaid occurrence; further, in failing to take proper
          precautions and safeguards to prevent the aforesaid occurrence; further, in failing to use the
          methods, customs and usage to prevent the happening of the accident; further, in causing,
          permitting and allowing plaintiff to enter the premises under dangerous and unsafe conditions;
          further, the defendant, its agents, servants, employees and/or licensees were negligent under the
          circumstances existing at the time of the occurrence, in failing to properly protect the plaintiff
          from the related risk to which she was exposed while at the premises causing her to sustain
          serious and severe injuries.

                 SEVENTEENTH: That plaintiff, KIM YOCHAI, was free from contributory negligence.

                 EIGHTEENTH: That prior to the aforementioned occurrence, the defendant knew or
          should have known of the aforementioned dangerous and defective condition.

                  NINETEENTH: That by reason of the premises as aforesaid, this plaintiff was rendered
          sick, sore, lame, and disabled and his injuries upon information and belief, are of a permanent
          character. That by reason thereof, she has been prevented from following her usual vocation and
          has been obliged to incur expense and obligations for medicines, medical care, attention and
          treatment, and he is informed, and he verily believes, that she will in the future be obliged to
          incur expense and obligation for medicines, medical care, attention, and treatment and
          continuous pain and suffering and be unable to follow her current vocation, all to her damage in
          an amount which exceeds the jurisdictional limits of all lower Courts.




                                                         4 of 5
FILED: QUEENS COUNTY CLERK 12/21/2020 02:57 PM                                               INDEX NO. 724775/2020
        Case
NYSCEF DOC.   1:21-cv-04315-RPK-JRC
            NO.  1                  Document 1-1 Filed 08/02/21 Page RECEIVED
                                                                     6 of 19 PageID #: 10
                                                                               NYSCEF:  12/21/2020




                 WHEREFORE, plaintiff prays for judgment against defendants, in an amount which
         exceeds the jurisdictional limits of all lower Courts and for the costs and disbursements incurred
         herein; and for such other, further and different reliefs as the Court deems just and proper.

         Dated: Mineola, New York
                December 21, 2020


                                                      Yours, etc.,

                                                      SANDERS, SANDERS, BLOCK, WOYCIK,
                                                      VIENER & GROSSMAN, P. C.

                                                      MARK R. BERNSTEIN, ESQ

                                                      BY: MARK R. BERNSTEIN, ESQ
                                                      Attorneys for Plaintiff
                                                      KIM YOCHAI
                                                      100 Herricks Road
                                                      Mineola, New York 11501
                                                      (516) 741-5252




                                                      5 of 5
FILED: QUEENS COUNTY CLERK 01/11/2021 09:55 AM                                                                                                                  INDEX NO. 724775/2020
            Case
    Attorneyts;
NYSCEF    DOC.    1:21-cv-04315-RPK-JRC
                 9%
                NO.  2A      S          Document 1-1 Filed 08/02/21 Page RECEIVED
                                                                         7 of 19 PageID #: 11
                                                                                   NYSCEF:  01/11/2021
    Index       #               724775/2020
    Purchased/Filed:            December       21, 2020                        AFFIDAVIT               OF     SERVICE
    STATE OF New              York
    Court:                      Supreme
    County/District:            Queens
                                                                          Kim Yochai

                                                                                                                                                                  Plaintiff(s)/Petitioner(s)
                                                               Lowe's     Home     Centers,      LLC
                                                                                                                                                              Deieñdañt(a)/Respondent(s)


   STATE            OF    NEW YORK                      COUNTY       OF A_L_BANY
                                     Christopher      Warner                                     , being duly sworn          deposes      and says deponent          is not a party herein,
    is over the age of eighteen              years    and resides       in the State      of New York. That on                      December      30, 2020          at        11:55 am

   at                               c/o Carparatian     Service C mecu y, 80 State St., Albany,                   NY 12207                            deponent       did serve    the following      :
                                                         muuress wnereservicewas accomplisnea.)



                                                                                E-Filed     Summons         & Comp|â|ñt


          on:                                                                          Lowe's     Home      Centers,       LLC


                          Defeñdant                      (herein   called    recipient)     therein    named·
                                                                                                                             , SS.:

    #1 INDIVIDUAL               By deliv6iing a true copy of each to said recipient personally;                 deponent    knew the person served to be the person described                  as said
                                person therein.
                                A corporation, by dê|ivsring thereat a true copy of each to                       Kathy Krieqer-Jewell
          #2 CORP
                                personally, depenent knew said carperatiün so served to be the corporaticñ, described in same as said recipient and knew said
                                individual to be                    Authorized Agent                    thereof.

   Service was made in the fG||üwiñg manner after your depóñéñt was unable, with due diligence, to serve the dsfGñdâñt in person, ine!uding an effort to reach
   the defendant by te|épliciie, (if such te!ephone number was ava!!ab!÷) and an attempt to locate the defendañt's place of employment.

    #3 SUITABLE
                                By delivering a true copy of each to                                                                             a person of suitable age and discret|óñ
    AGE PERSON                  who agreed to accept on behalf of the party..
                                Said premiscs is recipient's:    [ ] dwelling house (usual place of abode).                      [ ] actual place of business

     #4 AFFlXING
                                By affixing a true copy of each to the door of said premises, which is recipient's                    [ ] actual place of business       [ ] dwelling house (usual
      TO DOOR                   place of abode) within the state.

                                On                                           depenefit completed service under the last two sections by depositing a copy of the
        #5      A        NG
                                above listed documents to the above address in a First Class postpaid properly addressed plain enve!ope marked "Personal and
                                Cüñfidentia|"
                                              in an official depüsitary under the exclusive care and custody of the United States Post Office in the State of New York.

                                The outside of the en e!Gpe did not include a return address or indicate that the comrñüñicatics                      was from an attorney.
                                Deponent called at the aforenienuonod address on the following dates and times:

                                on the                             day of                                                   at
                                on the                             day of                                              _    at
                                on the                             day of                                                   at
                                on the                             day of                                                   at
                                on the                        day of                                                        at __
   #6 DESCRIPTION               A description of the person served is as follows:
                                                                                                                            51 - 65 Yrs. Approx.Height        5' 4" - 5' 8"
                                Sex Female Color of skin _ White          . Hair                Gray     Approx.Age
        (usewith#1,2 or 3)      Approx. weight     131 - 160 Lbs.    Other
    #7 WIT. FEES
                                $                      the authorizing traveling expenses and one day's witness fee was paid (tsñdered) to the recipient.

        #8 NON MIL
                                To the best of my kñGw|êdge and belief, said person was not presently in military service of the United
                                States GGvernment or on active duty in the military service in the State of New York at the time of                                           B          N
                                service.
        Sworn to         efore me on this




                                   Notary Public
                                   YVONNE STRAIN                                                                                            Christopher      Warner
                           NOTARY PUBLIC, State of New York                                                                      '-·-'--
                                                                                                                                 " ' ™'vo-vvu
                                                                                                                                            ™-rk     Order    # 2040372
                              018T6314054, Schenectady
                          Commission Expires Novcmbar 3, 2022                                                                    Attorney       File #    2029617



                                                                                                 1 of 1
FILED: QUEENS COUNTY CLERK 01/19/2021 12:31 PM                                                INDEX NO. 724775/2020
        Case
NYSCEF DOC.   1:21-cv-04315-RPK-JRC
            NO.  3                  Document 1-1 Filed 08/02/21 Page RECEIVED
                                                                     8 of 19 PageID #: 12
                                                                               NYSCEF:  01/19/2021



          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF QUEENS

          KIM YOCHAI,

                                                 Plaintiff,       ANSWER
          v.

          LOWE’S HOME CENTERS, LLC,                               Index No.: 724775/2020

                                                Defendant.


                    Defendant, Lowe’s Home Centers, LLC (“Lowe’s”), by its attorneys, Goldberg Segalla

          LLP, responds as follows for its Answer to the Plaintiff’s Complaint, upon information and

          belief:

                    1.     Lowe’s denies having knowledge or information sufficient to form a belief as to

          the allegations contained in paragraph 1 of the Complaint.

                    2.     Lowe’s denies the allegations contained in paragraph 2 of the Complaint.

                    3.     Lowe’s denies the allegations contained in paragraph 3 of the Complaint.

                    4.     In response to paragraph 4 of the Complaint, Lowe’s states that Lowe’s Home

          Centers, LLC was and is a foreign limited liability company organized and existing under and by

          virtue of the laws of the State of North Carolina, with its principal place of business located at

          1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies any remaining allegations

          contained in paragraph 4 of the Complaint.

                    5.     Lowe’s denies the allegations contained in paragraph 5 of the Complaint.

                    6.     In response to paragraph 6 of the Complaint, Lowe’s admits only that it operated

          a retail home improvement store at the premises located at 253-01 Rockaway Boulevard,

          Rosedale, New York 11422, and denies any remaining allegations contained in paragraph 6 of

          the Complaint.

                    7.     Lowe’s denies the allegations contained in paragraph 7 of the Complaint.
                                                              1
          28682392.v1


                                                         1 of 6
FILED: QUEENS COUNTY CLERK 01/19/2021 12:31 PM                                                 INDEX NO. 724775/2020
        Case
NYSCEF DOC.   1:21-cv-04315-RPK-JRC
            NO.  3                  Document 1-1 Filed 08/02/21 Page RECEIVED
                                                                     9 of 19 PageID #: 13
                                                                               NYSCEF:  01/19/2021



                   8.    Lowe’s denies the allegations contained in paragraph 8 of the Complaint.

                   9.    Lowe’s denies the allegations contained in paragraph 9 of the Complaint.

                   10.   Lowe’s denies the allegations contained in paragraph 10 of the Complaint.

                   11.   Lowe’s denies the allegations contained in paragraph 11 of the Complaint.

                   12.   Lowe’s denies the allegations contained in paragraph 12 of the Complaint.

                   13.   In response to paragraph 13 of the Complaint, Lowe’s admits that it leased the

          premises located at 253-01 Rockaway Boulevard, Rosedale, New York 11422 for the purposes

          of operating a retail home improvement store, and denies any remaining allegations contained in

          paragraph 13 of the Complaint.

                   14.   Lowe’s denies having knowledge or information sufficient to form a belief as to

          the allegations contained in paragraph 14 of the Complaint.

                   15.   Lowe’s denies the allegations contained in paragraph 15 of the Complaint.

                   16.   Lowe’s denies the allegations contained in paragraph 16 of the Complaint.

                   17.   Lowe’s denies the allegations contained in paragraph 17 of the Complaint.

                   18.   Lowe’s denies the allegations contained in paragraph 18 of the Complaint.

                   19.   Lowe’s denies the allegations contained in paragraph 19 of the Complaint.

                   20.   Lowe’s denies each and every other allegation of the Complaint not previously

          admitted, denied, or otherwise controverted.

                AS AND FOR A FIRST SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                         LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   21.   The injuries and/or damages alleged in the Complaint were caused in whole or in

          part by the culpable conduct, want of care and assumption of risk on the part of the Plaintiff, and

          without negligence, fault, or want of care on the part of Lowe’s.




                                                           2
          28682392.v1


                                                         2 of 6
FILED: QUEENS COUNTY CLERK 01/19/2021 12:31 PM                                                    INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                3                  Document 1-1 Filed 08/02/21 Page 10 of 19 PageID
                                                                    RECEIVED        #: 14
                                                                              NYSCEF:  01/19/2021



                       AS AND FOR A SECOND SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  22.     If Lowe’s is found liable to the Plaintiff, its responsibility for the accident is less

         than fifty-one percent (51%) of the total liability assigned to all persons liable and, therefore, any

         recovery by the Plaintiff for non-economic loss against Lowe’s should be limited to its

         percentage of liability.

              AS AND FOR A THIRD SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                       LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  23.     The Complaint fails to state a cause of action against Lowe’s.

                       AS AND FOR A FOURTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  24.     The Plaintiff’s injuries, if any, were caused in whole or in part by a person or

         persons who are not within the control of Lowe’s.

               AS AND FOR A FIFTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  25.     That pursuant to CPLR §4545 and other applicable sections of the CPLR, Lowe’s

         is entitled to a set off against the amount of any verdict of any monies collected from a collateral

         source of payment as set forth in said law.

               AS AND FOR A SIXTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  26.     Plaintiff failed to mitigate her alleged damages.

                       AS AND FOR A SEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  27.     The underlying incident and alleged resulting injuries were not proximately

         caused by any action or inaction of Lowe’s.




                                                            3
         28682392.v1


                                                         3 of 6
FILED: QUEENS COUNTY CLERK 01/19/2021 12:31 PM                                                  INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                3                  Document 1-1 Filed 08/02/21 Page 11 of 19 PageID
                                                                    RECEIVED        #: 15
                                                                              NYSCEF:  01/19/2021



                       AS AND FOR AN EIGHTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  28.      All risks and dangers at the time and place set forth as the location of the

         happening of the incident as alleged in the Complaint were open, obvious, and apparent.

              AS AND FOR A NINTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                       LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  29.      In the event the Plaintiff seeks to recover a verdict or judgment against Lowe’s,

         then said verdict or judgment must exclude or be reduced by those amounts which have been, or

         will with reasonable certainty replace or indemnify the Plaintiff, in whole or in part, for any past

         or future medical costs, health care, life care, or other economic loss or the benefit that is offered

         or provided under or in connection with the Patient Protection and Affordable Care Act.

                        AS AND FOR A TENTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  30.      There may be documentary evidence exists which establishes a complete defense

         to this action.

                  AS AND FOR AN ELEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  31.      Plaintiff was the sole proximate cause of her injuries.

                       AS AND FOR A TWELFTH SEPARATE AND COMPLETE AFFIRMATIVE
                        DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  32.      If the Plaintiff receives or has received sums of money in settlement of the claims

         asserted herein, Lowe’s is entitled to the protection, provisions, and limitations of Section 15-108

         of the General Obligations Law of the State of New York in reducing the claim of the Plaintiff

         against Lowe’s by the amount stipulated in the Release, the amount of consideration paid for it

         or the amount of the released defendants’ equitable share of the damages, whichever is greatest.




                                                             4
         28682392.v1


                                                         4 of 6
FILED: QUEENS COUNTY CLERK 01/19/2021 12:31 PM                                                   INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                3                  Document 1-1 Filed 08/02/21 Page 12 of 19 PageID
                                                                    RECEIVED        #: 16
                                                                              NYSCEF:  01/19/2021



                  AS AND FOR A THIRTEENTH SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  33.   Plaintiff’s alleged injuries pre-dated the alleged incident.

                 AS AND FOR A FOURTEENTH SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                  34.   Lowe’s reserves the right to amend this Answer and to add any applicable

         affirmative defenses after it has had the opportunity to discovery all facts relevant to this action.

                  WHEREFORE, Lowe’s demands judgment as follows:

                        a.      Dismissing Plaintiff’s Complaint, or

                        b.      Reducing Plaintiff’s recovery in the proportion to which the Plaintiff’s

         culpable conduct, assumption of risk, and want of care bears to the culpable conduct which

         caused the Plaintiff’s damages;

                        c.       Limiting Plaintiff’s recovery for non-economic loss against Lowe’s to the

         percentage of responsibility attributed to Lowe’s, if that percentage is less than fifty-one percent

         (51%), and

                        d.      Such other and further relief as to this Court may seem just, proper, and

         equitable together with the costs and disbursements of this action.


         Dated:         Buffalo, New York
                        January 19, 2020
                                                                 GOLDBERG SEGALLA LLP


                                                                Kenneth L. Bostick, Jr., Esq.
                                                                Attorney for Defendant
                                                                Lowe’s Home Centers, LLC
                                                                665 Main Street
                                                                Buffalo, New York 14203
                                                                (716) 566-5400
                                                                kbostick@goldbergsegalla.com




                                                           5
         28682392.v1


                                                        5 of 6
FILED: QUEENS COUNTY CLERK 01/19/2021 12:31 PM                              INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                3                  Document 1-1 Filed 08/02/21 Page 13 of 19 PageID
                                                                    RECEIVED        #: 17
                                                                              NYSCEF:  01/19/2021



         TO:      Mark R. Bernstein, Esq.
                  Sanders, Sanders, Block, Woycik,
                  Veiner & Grossman, P.C.
                  Attorneys for Plaintiffs
                  100 Herricks Road
                  Mineola, New York 11501
                  (516) 741-5252




                                                       6
         28682392.v1


                                                     6 of 6
FILED: QUEENS COUNTY CLERK 06/02/2021 11:43 AM                                                                                                                                       INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                4                  Document 1-1 Filed 08/02/21 Page 14 of 19 PageID
                                                                    RECEIVED        #: 18
                                                                              NYSCEF:  06/02/2021




            SUPREME                      COURT               OF THE           STATE       OF       NEW YORK
            COUNTY                  OF QUEENS
            ______--        ___________________---------------------                                               ------------X
            KIM        YOCHAI
                                                                                                                                                     Index     No.:       724775/2020

                                                                                       Plaintiff        '
                                                                                                                                                     REQUEST                FOR
                                                                                                                                                     PRELIMINARY
                                                              -against-
                                                                                                                                                     CONFERENCE

            LOWE'S                 HOME               CENTERS,                LLC,


                                                                                       Defendant.


            ______________-------------------------------------------------X

          The      undersigned                   requests          a preliminary         conference.


          The      nature          of     the       action     is a General          Negligence              Tort.


          The      names,           addresses                and     telephone       numbers           of    all     attorneys             appearing             in the     action    are   as
          follows:



         SANDERS,   SANDERS,                                   BLOCK,            WOYCIK,                    GOLDBERG                          SEGALLA                LLP
         VIENER   & GROSSMAN,                                        P.C.                                   Attomeys                 for   Defendant
         Attorneys           for        Plaintiff                                                           LOWE'S                   HOME               CENTERS,               LLC
         100     Garden            City         Plaza,       Suite      500                                 665          Main        Street
         Garden        City,        New             York      11530                                         Buffalo,             New          York      14203

         (516)       741-5252                                                                               (716)          566-5400


          Dated:       Garden               City,        New       York
                      June         2, 2021                                            Yours,       etc.,


                                                                                                   SANDERS,                        SANDERS,                  BLOCK,            WOYCIK,
                                                                                                   V         NER & GROSSMAN,                                     P.C.




                                                                                                   BY:        MARK                 R. BERNSTEIN,                        ESQ.
                                                                                                   Attorneys                 for     Plaintiff
                                                                                                   KIM             YOCHAI
                                                                                                   100       Garden                City    Plaza,        Suite        500
                                                                                                   Garden                City,      New          York        11530

                                                                                                   (516)           741-5252
                                                                                                   FILE             #:     SSBW-TRIP                    &    F-66581




                                                                                                   1 of 1
FILED: QUEENS COUNTY CLERK 06/02/2021 11:43 AM                                                                                                                     INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                5                  Document 1-1 Filed 08/02/21 Page 15 of 19 PageID
                                                                    RECEIVED        #: 19
                                                                              NYSCEF:  06/02/2021
                                                                                                                                                                                        *
                                                        REQUEST             FOR     JUDICIAL         INTERVENTION                                                             g2o

                                                       SUPREME                  COURT, COUNTY           OF QUEENS

                                           Index    No:       724775/2020                   Date Index       Issued:           12/21/2020                                For CourtUseonly:

 C)WTION           Enter the complete       case caption      Do not tase etÃl oreEano.        11Woreisp$ËëhÄiifed             I â tite½!cagiíÈ5n          ider sheet.        IAS Entry Date


  KlMYOCHAl,


                                                                                                                                          Plaintiff(s)/Petitioner(s)          Judge Assigned
 -against-


  LOWE'SHOMECENTERS,LLC,
                                                                                                                                                                               RJIFiled Date



                                                                                                                                 Defendant(s)/Respondent(s)
 ÑÄf$ñOF     CRON DR PROCEIDING                        eliiWWlplNiili#1ni      iñÑ5pWifÿ¾fraiinfikiidkiefiWE
 COMMERICIAL                                                                                        MATRIMONIAL
 O    susiness Entity (includes corporations, partnerships, LLCs,LLPs,etc.)                         O       Contested
 O    Contract                                                                                              NOTE:If there are children under the age of 18, complete and attach the
 O    insurance (where insurance company is a party, except arbitration)                                    MATRIMON!M RJIADDENDUM (UCS-840M).
 O    UCC(includes sales and negotiable instruments)                                                        For Uncontested Matrimonial octions, use the Uncontested Divorce RJI(UD-13).
 O    Other Commercial (specify):                                                                   TORTS
 NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR202.70(d),                   O    Asbestos
 complete and attach the COMMERCIAL DIVISION RJIADDENDUM (UCS-84OC).                                O       Child Victims Act
 REALPROPERTY              Specify how many properties the application includes:                    O       Environmental (specify):
 O    Condemnation                                                                                  O       Medical, Dental or Podiatric Malpractice
 O    Mortgage Foreclosure (specify):              O   Residential       OCommercial                O       Motor Vehicle
      Property Address:                                                                             O       Products Liability (specify):
      NOTE: For Mortgage Foreclosure actions involving a one to four-family,                                Other Negligence (specify): General Negligence
      owner-occupied residential property or owner-occupied condominium,                            O       Other Professional Malpractice (specify):
      complete and attach the FORECLOSURE
                                        RJIADDENDUM (UCS-840F).                                     O       Other Tort (specify):
 O    Tax Certiorari                                                                                SPEGAL PROCEEDINGS
 O    Tax Foreclosure                                                                               Q    CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIAL section]
 O  Other Real Property (specify):                                                                  O    CPLRArticle 78 (Body or Officer)
 OTHER MATTERS                                                                                      O    Election Law
 O    Certificate of Incorporation/Dissolution            [see NOTE in CORARA !AL section]         |O       Extreme Risk Protection Order
 O    Emergency Medical Treatment                                                                   Q       MHL Article 9.60 (Kendra's Law)
 O    Habeas Corpus                                                                                 O       MHL Article 10 (Sex Offender Confinement-initial)
 O    Local Court Appeal                                                                           |O       MHL Article 10 (Sex Offender Confinement-Review)
 O    Mechanic's Lien                                                                              10       MHL Article 81 (Guardianship)
 O    Name Change                                                                                   O       other Mental Hygiene (specify):
 O    Pistol Permit Revocation Hearing                                                              O       Other Special Proceeding (specify):
 O    Sale or Finance of Religious/Not-for-Profit      Property
 O    Other (specify):

 STATUS]QE             QN 05     RDEEEDhÑeliñlilEngiiter!YEŠiäñNWÈñëÑÑdit                   üesidftiedilletec5Iditio:¼al              eäirtWMöziWÑnimeilkiÑeat..:.                  .
                                                                                           YES          NO
 Has a summons and complaint or summons with notice been filed?                             @           Q        If yes, date filed:                  12/21/2020
 Has a summons and complaint or summons with notice been served?                            @           Q        If yes, date served:                 12/30/2020
 Is this action/proceeding     being filed post-judgment?                                   O           ®        If yes, judgment date:

 NÃTURÈÖFÈñltiÄLilNTERVENTl0Nii::ÏiiiÈCheclëofieiboilorhiändie                                               â 6Wñlilli    t   illjé$iililillliiá1iÄ5jd.
 O    Infant's Compromise
 O    Extreme Risk Protection Order Application
 O    Note of Issue/Certificate of Readiness
 O    Notice of Medical, Dental or Podiatric Malpractice             Date issue Joined:
 O    Notice of Motion                                               Relief Requested:                                                     Return Date:
 O    Notice of Petition                                             Relief Requested:                                                     Return Dats:
 O    Order to Show Cause                                            Relief Requested:                                                      Return Date:
 O    Other Ex Parte Application                                     Relief Requested:
 O    Poor Person Application
 O    Request for Preliminary Conference
 O    Residential Mortgage Foreclosure Settlement Conference
 O    Writ of Habeas Corpus
 O    Other (specify):
                                                                                           1 of 2
FILED: QUEENS COUNTY CLERK 06/02/2021 11:43 AM                                                                                                         INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                5                  Document 1-1 Filed 08/02/21 Page 16 of 19 PageID
                                                                    RECEIVED        #: 20
                                                                              NYSCEF:  06/02/2021
 REfATED CA5ESi .                ListanyteTated!ai:tidrisEEdi%t            oâIäW Esêsslistillnyijë    tiiq‡cMWrial     @ÿnâêt       tli[isëëelf Woferdeeväblank.


 CaseTitle                                              index/Case Number          Court                             udge (if assigned)           Relationship to instant case




             .               ForpartledMithdu            * ittoynpyj¾eck|the        ()     e   begity@fger)epl         pa‡di'qissphenppmherendernpil                 lns    espace      rGv
                                 Ifedd!Walspace ls¾3qýlredicöFnpletem     pattach!thehRIlyhpDENDUM            ClSÑÈlQA)
 Un- Parties                                       Attorneys and Unrepresented Litigants                                                          issue Joined             Insurance Carriers
 Rep List parties in same order as listed in the For represented parties, provide attorney's name, firm name, address, phone and                  For each defendant,      For each defendant,
     caption and indicate roles (e.g., plaintiff,  email. For unrepresented parties, provide party's address, phone and email,                    indicate if issue has    indicate insurance
                   3rd                                                                                                                            been joined.             carrier, If applicable.
     defendant,        party plaintiff, etc.)
     Na e KlM
                    YOCHAl                          SANDERS, SANDERS, BLOCK,
                                                                           WOYClK,  VIENER& GROSSMAN, P.C.,100GardenCityPlaza,Suite
                                                         GardenCity,NewYork11530;(516)741-5252                                                     O YES       O NO
               Plaintiff                            500,

                     LOWE'S HOME CENTERS,LLC
                                                              GOLDBERGSEGALLALLP,665 Main Street, Buffalo, New York 14203; (716) 566-5400
                                                                                                                                                   O YES       O NO
                     Defendant
      Name:
      Role(s):                                                                                                                                     O   YES     O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO
                 .
      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O   YES     O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O   YES     O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

      Name:
      Role(s):                                                                                                                                     O YES       O NO

 I Al FIRM UNDER THE PENALTY OF PER.URY THAT, UPON INFORMATION                                       AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS DR PROCEEDINGS,
      EXCEPT AS NOTED ABOVE,                      NOR HAS A REQUEST FOR JUDICIAL               INTERVENTION      BEEN PREVlOUSLY     FILED IN THIS ACTION OR PROCEEDING.



 Dated:                06/02/2021
                                                                                                                                           Signature

                                                  2462968                                                                         Mark R. Bernstein,       Esq.

                                   Attorney    Registration       Number                                                                  Print   Name
                                                                                               2 of 2
FILED: QUEENS COUNTY CLERK 06/24/2021 09:59 AM                                                             INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                6                  Document 1-1 Filed 08/02/21 Page 17 of 19 PageID
                                                                    RECEIVED         #: 21
                                                                               NYSCEF:  06/24/2021
                                                                        PC   06/23/2021
                                                                       CC 09/22/2021


                                      SUPREME COURT OF THE STATE OF NEW YORK
                                            QUEENS COUNTY – CIVIL TERM
                                           PRELIMINARY CONFERENCE PART
          PRESENT: HON. MOJGAN C. LANCMAN
          ---------------------------------------------------------------------x
                                YOCHAI, KIM
                                                                                   Preliminary Conference Order
                                                     Plaintiff(s),

                          - against -                                                   Index Number: 724775/2020

                  LOWE'S HOME CENTERS, LLC
                                                     Defendant(s).                      Date RJI Filed:    06/02/2021
          ---------------------------------------------------------------------x

                 A request for a Preliminary Conference having been filed, or the Court having acted on its own initiative
          pursuant to 22 NYCRR §202.12(j), it is hereby:

                    ORDERED that disclosure shall proceed as follows:

                    (1) Insurance Coverage:

                  (a) If not yet done, defendant(s); shall disclose in writing the existence and contents of any insurance
          agreement, including umbrella or excess coverage, as described in CPLR §3101(f) within 45 days of this Order;
                  (b) Plaintiff shall disclose any Uninsured Motorist/Supplemental Uninsured Motorist coverage within
          45 days of this Order.

                 (2) Bill of Particulars/Interrogatories:
                      (a) If not already served, a demand for a Bill of Particulars or Interrogatories shall be served by
         defendant(s) on or before [ 07/14/2021 ].
                      (b) A Bill of Particulars or Interrogatories shall be served on or before [ 08/04/2021 ].
                      (c) If an affirmative defense or counterclaim is asserted, a Demand for a Bill of Particulars or
         Interrogatories shall be served by plaintiff on [ 07/14/2021 ]. A response to such demand shall be served
         on [ 08/04/2021 ].

                  (3) Medical Report(s), Record(s) and Authorization(s): On or before sixty (60) days from the date
          hereof, a duly executed written authorization(s) shall be furnished by plaintiff, if applicable, for the following:
                       (a)Physician, and/or hospital, pharmacy and/or autopsy records;
                       (b) Employment and/or attendance records for the period two years prior to and one year after
          the date of the occurrence/accident;
                       (c) No-fault file;
                       (d) Diagnostic tests and films;
                       (e) Collateral source authorizations / workers comp records;
                       (f) W2 and/or tax return records for self-employed individuals (if there is a loss of wages claim)
                       for the period of two years prior to and one year after the date of the occurrence/accident.




                                                                          1 of 3
FILED: QUEENS COUNTY CLERK 06/24/2021 09:59 AM                                                                INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                6                  Document 1-1 Filed 08/02/21 Page 18 of 19 PageID
                                                                    RECEIVED        #: 22
                                                                              NYSCEF:  06/24/2021

                  (4) Physical Examinations:
                      (a) Examination(s) of plaintiff shall be noticed within twenty days of the completion of the
                      Plaintiff’s deposition and held within sixty days of the service of the notice.
                      (b) Pursuant to 22 NYCRR §202.17(b), at least twenty (20) days before such examination,

         plaintiff shall serve upon all other parties copies of the medical reports of those physicians who have previously
         treated or examined him/her.
                       (c) A copy of the examining physician’s report shall be furnished to all parties within forty-five (45)
         days of the examination.

                  (5) Depositions:
                      (a) Examinations before trial for all parties/non-parties shall be conducted remotely at a mutually
         convenient time, or, if so agreed by the parties, in person at a mutually agreed location and time, within Ninety
         (90) days of this order. The parties shall produce all relevant books, papers, records,
         and other material for use at the deposition. The parties shall designate, in writing, at least ten (10) days prior
         to the examination before trial, any specific material which is necessary for use at the deposition.
                      (b) Unless otherwise directed prior to the examinations before trial, attorneys seeking rulings on
         objections or making application for any other relief pertaining to the depositions shall virtually communicate
         with the Preliminary Conference Justice, for a determination.
                      (c) Once begun, a deposition shall continue until completed and shall not be adjourned without
         further order of the Court.
                      (d) The transcript of an examination before trial shall be delivered to the party deposed within thirty
         (30) days of the deposition, and shall be returned, duly executed, pursuant to CPLR § 3116.
                      (e) Subpoenas for the examination before trial of any non-party witness shall be served no later
         than 45 days after the completion of party depositions, provided such witness is known by completion of party
         depositions, and if not known at that time, within 45 days of first disclosure or identification of such witness or
         within the discretion of the Court.
                      (f) Defendant’s right to a further deposition of plaintiff is reserved as to any new injuries or
         damages claimed in any supplemental Bill of Particulars served by plaintiff following the plaintiff’s deposition.
                      (g) Any deposition which is not held as scheduled in this Order must be promptly
         rescheduled for a date which is not later than 30 days after the original date. Only one such
         adjournment is permitted without further Court approval.

                   (6) Other Disclosure:
                       (a) Within ninety (90) days from the date hereof, all parties shall exchange names and addresses
         of all witnesses, and shall exchange statements of opposing parties and photographs, or, if none, shall provide
         an affirmation to that effect.
                       (b) All parties shall exchange information relating to expert witnesses in compliance with
         CPLR §3101(d)(i).
                       (c) Medicare Liens: If plaintiff is a medicare recipient or eligible, plaintiff shall, within ninety (90)
         days, provide defendant(s) with the details of said lien(s), or if unknown, copies of correspondence to Medicare,
         evidencing plaintiff’s efforts to determine the outstanding claim against said plaintiff/beneficiary, should one
         exist.
                       (d) Additional Disclosure Issues: the parties shall produce the following within forty-five (45) days,
         if applicable:
                            (1) Maintenance and repair records for (2) two years prior to and including the date of the
         occurrence.
                           (2) Contracts and all related contract documents (i.e. Progress Reports) for two years prior
         to and including the date of the occurrence.
                     (e) Demands for documents shall be served within 30 days and shall be responded to within 30
         days from service.




                                                               2 of 3
FILED: QUEENS COUNTY CLERK 06/24/2021 09:59 AM                                                           INDEX NO. 724775/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-04315-RPK-JRC
                6                  Document 1-1 Filed 08/02/21 Page 19 of 19 PageID
                                                                    RECEIVED        #: 23
                                                                              NYSCEF:  06/24/2021
                 (7) Impleader: All third-party actions shall be commenced within sixty (60) days of the last deposition.
         Joinder of a third-party action beyond this date without leave of Court may result in a severance.

                  (8) Compliance Conference:
                      (a) Unless a Note of Issue/Certificate of Readiness shall have been filed prior thereto, counsel for
         all parties shall submit a Compliance Conference Stipulation and Order by email to the Compliance
         Conference/Settlement Part on [ 09/22/2021 ]. The Order can be found on the Court's website or by
         clicking here: https://www.nycourts.gov/LegacyPDFS/COURTS/11jd/supreme/civilterm/bar_notice.pdf
                      (b) Filing of a Note of Issue prior to the Compliance Conference must include a written stipulation
         fully executed by all parties acknowledging that all discovery has been completed. Failure to comply with this
         provision will result in vacatur of the prematurely filed Note of Issue.
                      (c) Copies of medical reports and pleadings shall be available for review at the Compliance
         Conference and appearing attorneys must be knowledgeable about the case and be prepared to discuss
         settlement at that time.

                 (9) ADR: Parties are encouraged to utilize Alternative Dispute Resolution to resolve the action as early
         and as efficiently as possible. Information regarding ADR can be found        HERE and by contacting Linda
         Dardis, Esq., ADR Coordinator, at ldardis@nycourts.gov.

                (10) Summary Jury Trials: Parties are encouraged to consider a summary jury trial and shall notify
         the Court within Ninety (90) days from the date hereof, if a Summary Jury Trial is requested.

                 (11) Motions for Summary Judgment: Pursuant to CPLR Rule 3212(a), any motion for summary
         judgment shall be made within one hundred twenty (120) days of the filing of the Note of Issue absent the
         I.A. Judge’s Part Rules to the contrary or further Order of the court. Motions made before the filing of
         the Note of Issue do not stay discovery.



                  (12) Stipulations of settlement or discontinuance are to be filed by defendant, pursuant to
         22 NYCRR 202.28, with the County Clerk, within twenty (20) days of such discontinuance. A copy of the
         stipulation shall also be emailed to the I.A. Part.

                (13) Trial Authorizations: Properly executed HIPPA-compliant authorizations shall be served on all
         defendants by plaintiff within ninety (90) days of the filing of the Note of Issue.

                   No discovery motion shall be made without a good faith attempt by the parties to resolve the dispute.
         If the dispute is not resolved, the party seeking discovery shall request a virtual conference with the
         Preliminary Conference Part. If the conference does not resolve the dispute, a motion may be filed. An
         Affirmation from the movant that a good faith effort was made to resolve the discovery dispute and that a
         conference with the Preliminary Conference Part was requested and held or denied, must accompany the
         motion.

                     Absent good cause, non-compliance with this Order, including the failure to raise discovery
         problems in advance of deadlines, may result in the imposition of penalties upon the offending party
         and, where warranted, upon counsel. Such penalties may include waiver of the discovery, preclusion,
         dismissal, striking of a pleading, costs, sanctions and attorney’s fees and it is further;

                 ORDERED that except for Paragraph 5(g) set forth above, the dates in this Order may not be
         extended without advance approval by the Court. Stipulations, unless ‘So Ordered’ by the Court, will
         not be honored.



                                                                     SO ORDERED:


                                                                     _______________________________________
             Date:     06/23/2021
                                                                     MOJGAN COHANIM LANCMAN, J.S.C.
                                                            3 of 3
